UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICO DEMORRIS TITUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00205-TDS-1)


Submitted:   August 15, 2014                 Decided:   August 21, 2014


Before KING, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.   Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rico    Demorris       Titus         appeals    the     seventy-six-month

sentence imposed by the district court after he pled guilty to

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1) (2012).              Titus’ counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that he

has   found    no    meritorious      grounds         for    appeal    but     questioning

whether the sentence imposed is substantively reasonable.                             Titus

has filed a pro se supplemental brief challenging the district

court’s calculation of his offense level and criminal history

category under the Sentencing Guidelines.                     We affirm.

              We review a sentence for reasonableness, applying “a

deferential      abuse-of-discretion               standard.”         Gall     v.     United

States, 552 U.S. 38, 41 (2007).                     This review entails appellate

consideration         of     both      the          procedural        and      substantive

reasonableness of the sentence.                      Id. at 51.          In determining

procedural      reasonableness,           we   consider,       among        other   things,

whether   the       district      court    properly         calculated       the    advisory

Guidelines range.          Id.

              Titus first questions whether the district court erred

by assessing one criminal history point for a prior conviction

that he claims did not occur.                  Because Titus did not object to

the calculation of his criminal history below, this claim is

reviewed for plain error.              See Henderson v. United States, 133

                                               2
S. Ct. 1121, 1126-27 (2013) (discussing standard of review);

United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010) (same).

Based on this record, we conclude that Titus has failed to show

that    the     district         court’s       consideration        of   the        challenged

conviction was plain error.                See United States v Slade, 631 F.3d

185, 188 (4th Cir. 2011) (“The defendant bears the burden of

establishing that the information relied upon by the district

court — here the [presentence report] — is erroneous.”).

              Nor do we find error — plain or otherwise — in the

district      court’s       imposition         of    a    four-level     enhancement      for

possession      of     a    firearm     in      connection        with   another       felony

offense under U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B)

(2012).       The district court found that Titus’ possession of 3.48

grams of crack cocaine divided and wrapped in five individual

packages      constituted         a    drug         trafficking     offense.           Because

officers       found       the    firearm       in       Titus’    backpack     “in     close

proximity” to the cocaine base found on his person at the time

of his arrest, the district court did not err in imposing this

enhancement.         See id. & cmt. n.14(B)(ii).

              Counsel       questions      whether         the    sentence     imposed    was

substantively        reasonable.           A    within-Guidelines         sentence,      like

the    one    the     district        court     imposed      on    Titus,      is    presumed

reasonable on appeal, United States v. Susi, 674 F.3d 278, 289

(4th Cir. 2012), and the defendant bears the burden to “rebut

                                                3
the     presumption       by     demonstrating            that      the      sentence       is

unreasonable      when    measured      against         the   [18    U.S.C.]       § 3553(a)

[(2012)] factors.”             United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

Having    reviewed      the    record    and      the    explanation        given    by    the

district court, we conclude that Titus has not shown that his

sentence is substantively unreasonable.

               In accordance with Anders, we have reviewed the entire

record for any meritorious grounds for appeal and have found

none.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Titus, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Titus requests that a petition be filed, but

counsel    believes      that    such     a       petition       would      be   frivolous,

counsel    may    move    in    this    court      for    leave      to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Titus.           We dispense with oral argument because the

facts    and    legal    contentions      are      adequately        presented       in    the

materials      before    this    court    and      argument         would    not    aid    the

decisional process.

                                                                                    AFFIRMED




                                              4